Mr. Justice Breese delivered the opinion of the Court: This was an action on the case, brought by George W. Blakeman, against the Wiggins Ferry Company, and tried by a jury, and a verdict rendered for $500 damages, and judgment accordingly. The defendants bring the record here by appeal, and assign as error the refusal of the court to grant a new ¡trial, and in sustaining demurrer to defendantskspecial-pleas-. | Upon the last point, the demurrer was properly sustained, as those pleas, and each of them, amounted only to the general issue, and the defendants gave in evidence, under that plea, all the material facts alleged in the special pleas. The motion for a new trial should have been allowed. We have examined the record with great care, and can not find any evidence going to sustain the allegations in the declaration. The record is barren of evidence. The verdict should have been set aside on defendants’ motion, and a new trial granted. To refuse it was error, and for the error the judgment must be reversed and the cause remanded. Judgment reversed.